230 Ind. 174 (1951)
101 N.E.2d 925
COLE
v.
BAKER, JUDGE.
No. 28,860.
Supreme Court of Indiana.
Filed December 6, 1951.
*175 Thomas W. Cole, pro se.
PER CURIAM.
The relator, appearing pro se., files what he designates as a verified petition for an alternative writ of mandate to compel certain action by the respondent judge.
The relief sought relates to a proceeding in an inferior court, but wholly fails to comply with the requirements of Rule 2-35.
The issuance of the writ is denied.
NOTE.  Reported in 101 N.E.2d 925.